DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of April 28, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed RCE on July 15, 2021 amending claims 1, 8, and 15.  
Claims 1-20 are currently pending with claims 1, 8, and 15 being independent, and have been examined.
	Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, pages 10-19, Remarks Regarding 35 U.S.C. § 101 Rejection Section, filed January 20, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-20 under 35 U.S.C. § 101 are being maintained. Please see updated rejection below.
Applicant claims that:
The claims are not directed to an abstract idea.
The claims recite elements such as “using fuzzy logic that is based on degrees of association between the one or more attributes and particular attributes associated with the potential clinical trial; selecting, based on a clinician associated with the first 
Regarding A, The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because training machine learning model, using a predicted output to determine if a patient is eligible for and refraining from recommending a clinical trial all relate to managing human behavior/interactions between people.  These activities are commonly carried out by healthcare professionals because health care provider have routinely in the past evaluated patient data to determine if specific treatments are beneficial or not to patient.   Moreover, the foregoing underlined limitations constitute: (b) “mathematical concepts” because training machine learning models and calculating values represent mathematical calculations. Please see updated 101 rejections below.
Regarding B, the Examiner asserts that features of “using fuzzy logic that is based on degrees of association between the one or more attributes and particular attributes associated with the potential clinical trial; selecting, based on a clinician associated with the first patient, a machine learning model from a plurality of clinician-specific machine learning models, wherein each of the plurality of clinician-specific machine learning models has been customized based on preferences of a given clinician” is considered as part of the abstract idea. Regarding the additional limitations of the system that includes processors, computer-readable storage medium, and computer-readable program code, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
These arguments are moot in view of the new grounds of rejections set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are directed to a method (i.e., a process), claims 8-14 are directed to a system (i.e., a machine), and claims 15-20 are directed to a non-transitory computer readable medium (i.e., a manufacture), paragraph 68 of the specification limits all computer readable medium to non-transitory subject matter.  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Specifically, independent claim 8 recites:
A system, comprising one or more processors and a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by the one or more computer processors to perform a method, the method comprising:
receiving one or more attributes of a first patient; 
selecting a potential clinical trial for the first patient, based on the one or more attributes, using fuzzy logic that is based on degrees of association between the one or more attributes and particular attributes associated with the potential clinical trial; 
selecting, based on a clinician associated with the first patient, a machine learning model from a plurality of clinician-specific machine learning models, wherein each of the plurality of clinician-specific machine learning models has been customized based on preferences of a given clinician;
identifying a cohort of patients that are clinically similar to the first patient, based on the one or more attributes;
providing inputs to the machine learning model based on the one or more attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: 
generating a training data set comprising features of patients associated with labels, wherein: 
each patient of the patients has undergone a respective clinical trial that is either (i) the potential clinical trial, or (ii) a clinically similar clinical trial to the potential clinical trial; and 
each label of the labels comprises an indicator of whether a given clinical trial was beneficial for a given patient of the patients based on feedback from the given patient and based on objective outcome data; and 
iteratively modifying the machine learning model based on the training data set; 
generating a predicted benefit of the potential clinical trial for the first patient, based on an output provided by the machine learning model in response to the inputs; and 
refraining from recommending the potential clinical trial for the first patient, based on the predicted benefit.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because selecting a machine learning model, training fuzzy logic machine learning model, using a predicted output to determine if a patient is eligible for and refraining from recommending a clinical trial all relate to managing human behavior/interactions between people. These activities are commonly carried out by healthcare professionals because health care provider have routinely in the past evaluated patient data to determine if specific treatments are beneficial or not to patient. Moreover, the foregoing underlined limitations constitute: (b) “mathematical concepts” because training machine learning models and calculating values represent mathematical calculations.
Furthermore, dependent claims 9-14 (similarly for dependent claims 2-7, and 16-20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 9-14 (similarly to claims 2, 4-6, and 14, 16-18), these claims merely recites specific manners of identifying potential clinical trial to recommend (determining one or more attributes satisfying the clinical trial’s criteria) and generating predicted outcome (calculating similarity of one or more attributes between first patient and patients in the cohort) and therefore further define steps (i.e., selecting a potential clinical trial step and generating a 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 8 (similar to claims 1 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system, comprising one or more processors and a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by the one or more computer processors to perform a method, the method comprising (conventional computer implementation as noted below, see MPEP § 2106.05(f)):
receiving one or more attributes of a first patient (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
selecting a potential clinical trial for the first patient, based on the one or more attributes, using fuzzy logic that is based on degrees of association between the one or more attributes and particular attributes associated with the potential clinical trial; 
selecting, based on a clinician associated with the first patient, a machine learning model from a plurality of clinician-specific machine learning models, wherein each of the plurality of clinician-specific machine learning models has been customized based on preferences of a given clinician; 
identifying a cohort of patients that are clinically similar to the first patient, based on the one or more attributes;
providing inputs to the machine learning model based on the one or more attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: 
generating a training data set comprising features of patients associated with labels, wherein: 
each patient of the patients has undergone a respective clinical trial that is either (i) the potential clinical trial, or (ii) a clinically similar clinical trial to the potential clinical trial; and 
each label of the labels comprises an indicator of whether a given clinical trial was beneficial for a given patient of the patients based on feedback from the given patient and based on objective outcome data; and 
iteratively modifying the machine learning model based on the training data set; 
generating a predicted benefit of the potential clinical trial for the first patient, based on an output provided by the machine learning model in response to the inputs; and 
refraining from recommending the potential clinical trial for the first patient, based on the predicted benefit.

Regarding the additional limitations of the system that includes processors, computer-readable storage medium, and computer-readable program code, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving one or more attributes of a first patient” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 9 (similar to claims 2 and 16), regarding the additional limitations of “retrieving a plurality of clinical trials, wherein each of the plurality of clinical trials specifies a set of criteria”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
Claims 10-14 (similar to claims 3-7 and 17-20) do not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the 
For these reasons, representative independent claim 8 with its dependent claims 9-14 and analogous independent claim 1 with its dependent claims 2-7, analogous independent claim 15 with its dependent claims 16-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 8, regarding the additional limitations of the system that includes processors, computer-readable storage medium, and computer-readable program code, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “receiving one or more attributes of a first patient” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 8 and analogous independent claims 1 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Claims 10-14 (similar to claims 3-7 and 17-20) do not have any additional elements.
Therefore, claims 1-20 are ineligible under 35 USC §101.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0246932 to Allen et al. ("Allen") in view of “Identifying Patients for Clinical Trials Using Fuzzy Ternary Logic Expressions on HL7 Messages” (Majeed RW, Röhrig R. “Identifying patients for clinical trials using fuzzy ternary logic expressions on HL7 messages”, Stud Health Technol Inform. 2011;169:170-4) to Majeed et al. (“Majeed”), in view of U.S. Patent App. Pub. No. 2018/0315505 to Itu et al. (“Itu”), in view of European Patent No. EP2145276B1 to Teverovskiy et al. ("Teverovskiy"), and further in view of U.S. Patent App. Pub. No. 2017/0098385 to Martucci et al. ("Martucci").
Regarding claims 1, 8 and 15, Allen discloses:
A system (see [16] and Fig. 1, system 100), comprising one or more processors (see [17] and Fig. 1, processor 104) and a computer-readable storage medium (see [17] and Fig. 1, memory 106 and storage 108) having computer-readable program code (see [19] and Fig. 1, application 112 is saved in memory 106, Machine Learning models 116 and classification function 117 is saved in storage 118) embodied therewith, the computer-readable program code executable by the one or more computer processors to perform a method, the method comprising: 
receiving one or more attributes of a first patient (see [22] and Fig. 2, at step 260, patient record is received. Also see Fig. 3 and [23], at step 310, the received patient’s record is parsed to identify patient attribute values); 
selecting a potential clinical trial for the first patient, based on the one or more attributes (see [22] and Fig. 2, at step 230, clinical trial criteria information is received. At step 270, for a particular clinical trial, the system determines whether the patient’s attribute values are met for the clinical trial); 
refraining from recommending the potential clinical trial for the first patient (see [22], at step 290, the system may generate an answer of “Probably Not Eligible” for a particular clinical trial to refrain from recommending the clinical trial for the patient).
Allen does not explicitly disclose:
using fuzzy logic that is based on degrees of association between the one or more attributes and particular attributes associated with the potential clinical trial; 
selecting, based on a clinician associated with the first patient, a machine learning model from a plurality of clinician-specific machine learning models, wherein each of the plurality of clinician-specific machine learning models has been customized based on preferences of a given clinician;
providing inputs to the machine learning model based on the one or more attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: 
generating a training data set comprising features of patients associated with labels, wherein: 
each patient of the patients has undergone a respective clinical trial that is either (i) the potential clinical trial, or (ii) a clinically similar clinical trial to the potential clinical trial; and 
each label of the labels comprises an indicator of whether a given clinical trial was beneficial for a given patient of the patients based on objective outcome data; 
an indicator of whether a given clinical trial was beneficial for a given patient of the patients based on feedback from the given patient; 
iteratively modifying the machine learning model based on the training data set; 
generating a predicted benefit of the potential clinical trial for the first patient, based on an output provided by the machine learning model in response to the inputs; and 
refraining from recommending the potential clinical trial for the first patient, based on the predicted benefit. 
Majeed teaches that it was known in the clinical trail eligibility art at the time of filing to include: 
using fuzzy logic that is based on degrees of association between the one or more attributes and particular attributes associated with the potential clinical trial (see page 173, section 3.2, fuzzy logic is used to select patients would be eligible to clinical trials based on the eligibility criteria. Also see page 172 section 3, different attributes and particular attributes associated with clinical trials are shown in table) in order to assisting patient recruitment for clinical trial and include more possible eligible patients (see page 173, section 3.2 and section 4 of Majeed).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical trail eligibility before the effective filing date of the claimed invention to modify the system of Allen to include using fuzzy logic that is based on degrees of association between the one or more attributes and particular attributes associated with the potential clinical trial as taught by Majeed in order to assisting patient recruitment for clinical trial and include more possible eligible patients.
Itu teaches that it was known in the clinical decision support art at the time of filing to include: 
selecting, based on a clinician associated with the first patient, a machine learning model from a plurality of clinician-specific machine learning models, wherein each of the plurality of clinician-specific machine learning models has been customized based on preferences of a given clinician (see [75], machine learning models are trained for semi-automated decision making. Clinician selects decision based on his or her experience and judgment or present circumstances. Machine learning model is then trained for the selected decision. Clinician may also intervene in the workflow by choosing to discard some of the received input data in the machine learning process that he or she considers less relevant. Thus the machine learning model is selected/trained and customized based on preferences of clinician) in order to help clinician with decision making (see [4] of Itu).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical decision support before the effective filing date of the claimed invention to modify the system of Allen to include 
Teverovskiy teaches that it was known in the medical condition prediction art at the time of filing to include: 
providing inputs to a machine learning model based on the one or more attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising (see [151], in example 5, training data was used to train the model to predict prostate cancer reoccurrence. Also see [153], using the current patient’s data, the model is validated and predicted value is outputted): 
generating a training data set comprising features of patients associated with labels, wherein (See [24], Data of known patients from database 134 is input to the SVM to determine parameters for a predictive model. See [151], in example 5, training data was used to train the model to predict prostate cancer reoccurrence): 
each patient of the patients has undergone a respective clinical trial that is either (i) the potential clinical trial, or (ii) a clinically similar clinical trial to the potential clinical trial (see [11], a cohort of patients who have undergone a respect treatment/trial for a medical condition are identified. Also see [62], a cohort of prostate cancer patients who underwent radical prostatectomy are identified. PSA/BCR is measured to define the cancer recurrence. This is the indictor of whether a given treatment was beneficial for a given patient based on objective outcome data); and 
each label of the labels comprises an indicator of whether a given clinical trial was beneficial for a given patient of the patients based on objective outcome data (see [11], the outcomes for the ); and 
iteratively modifying the machine learning model based on the training data set (see [82], machine learning model was modified based on the training clinical, molecular and morphometric data in order to increase the concordance index (CI). Also see [37], when CI is maximized, the model is more accurate); 
generating a predicted benefit of the potential clinical trial for the first patient, based on an output provided by the machine learning model in response to the inputs (see [11] and Fig. 2, the model is used to evaluate data for a new patient in order to predict the outcome for the new patient. Figure 2 shows an example of a patient’s outcome (recurrence of prostate cancer) that is output by the predictive model); and 
refraining from recommending the potential clinical trial for the first patient, based on the predicted benefit (see [18] and Fig.2, patient’s predicted outcome is shown in Fig. 2. Such outcome is used to recommend appropriate treatment options) in order to improve predictive power of outcomes in response to particular treatment/trial and recommend appropriate treatment/trial (see paragraph [2], [3] and [7] of Teverovskiy).
Therefore, it would have been obvious to one of ordinary skill in the art of medical condition prediction before the effective filing date of the claimed invention to modify the system of Allen to include providing inputs to a machine learning model based on the one or more attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: generating a training data set comprising features of patients associated with labels, wherein: each patient of the patients has undergone a respective clinical trial that is either (i) the 
Martucci teaches that it was known in the clinical trial personalization art at the time of filing to include: an indicator of whether a given clinical trial was beneficial for a given patient of the patients based on feedback from the given patient (see [135], post training assessment is comprised of survey or questionnaire-styles test that measure a subject's self-reported perception of themselves. These can include self-report scales of healthy function or feelings, or disease function or symptoms. These self-reported scales are the indicators) in order to improve the efficiency of clinical trial/treatment (see [3] of Martucci).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical trial personalization before the effective filing date of the claimed invention to modify the system of Allen to include an indicator of whether a given clinical trial was beneficial for a given patient of the patients 
Regarding claims 2, 9 and 16, Allen further discloses:
retrieving a plurality of clinical trials, wherein each of the plurality of clinical trials specifies a set of criteria (see [22] and Fig. 2, at step 230, clinical trial criteria information is received. This information is received for a clinical trial, or for a set of clinical trials); and 
identifying the potential clinical trial from the plurality of clinical trials based on determining that the one or more attributes satisfies the set of criteria specified for the potential clinical trial (see [22] and Fig. 2, at step 270, system determines whether the patient satisfies the required attribute values of a particular clinical trial).
Regarding claims 3, 10 and 17, Allen does not explicitly disclose:
clinically similar clinical trials are clinical trials that tested a same or a similar treatment option.
However, Teverovskiy teaches that it was known in the medical condition prediction art at the time of filing to include: 
clinically similar clinical trials are clinical trials that tested a same or a similar treatment option (see [62], a cohort of patients with prostate cancer who underwent radical prostatectomy were analyzed to generate predictive model. These patients had the same treatment.).
Regarding claims 4, 11 and 18, Allen further discloses:
wherein the objective outcome data for each patient of the patients comprises at least one of:
an indication of a set of side effects experienced by the respective patient (see [25], treatments are evaluated to avoid treatments with side-effects that may disqualify the patient for the trial).
Allen does not explicitly disclose:
wherein the objective outcome data for each patient of the patients comprises at least one of:
an indication of whether a condition of the patient improved, worsened, or remained unchanged; 
an indication of a length of time before the respective outcome was observed.
However, Teverovskiy teaches that it was known in the medical condition prediction art at the time of filing to include:
wherein the objective outcome data for each patient of the patients comprises at least one of:
an indication of whether a condition of the patient improved, worsened, or remained unchanged (see [62], a cohort of patients with prostate cancer who underwent radical prostatectomy is selected. They are followed post operation, their recurrence status (outcome) was recorded); 
an indication of a length of time before the respective outcome was observed (see [62], a cohort of patients with prostate cancer who underwent radical prostatectomy is selected. They are followed post operation, their recurrence status (outcome) at their last visit, as well as their follow-up time, was recorded) in order to predict outcome of patient with improved predictive power (see paragraph [2] and [7] of Teverovskiy).
Therefore, it would have been obvious to one of ordinary skill in the art of medical condition prediction before the effective filing date of the claimed invention to modify the system of Allen to include wherein the objective outcome data for each patient of the patients comprises at least one of: (i) an indication of whether a condition of the patient improved, worsened, or remained unchanged; (ii) an indication of a length of time before the respective outcome was observed as taught by Teverovskiy in order to predict outcome of patient with improved predictive power. 
Regarding claims 7 and 14, Allen discloses:
recommending a second potential clinical trial for the first patient, based on a predicted benefit of the second potential trial (see [22] and Fig. 2, at step 290, a weighted answer is returned indicating whether the patient is eligible for a clinical trial. The weighted answer could be “Potentially Eligible”. At step 230, a set of clinical trials and the criteria for the multiple trials are received by the system to determine whether the patient is eligible for the trial. Thus, more than 1 trial can be analyzed and recommended).
Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0246932 to Allen et al. ("Allen"), in view of “Identifying Patients for Clinical Trials Using Fuzzy Ternary Logic Expressions on HL7 Messages” (Majeed RW, Röhrig R. “Identifying patients for clinical trials using fuzzy ternary logic expressions on HL7 messages”, Stud Health Technol Inform. 2011;169:170-4) to Majeed et al. (“Majeed”), in view of U.S. Patent App. Pub. No. 2018/0315505 to Itu et al. (“Itu”), in view of European Patent No. EP2145276B1 to Teverovskiy et al. ("Teverovskiy"), in view of U.S. Patent App. Pub. No. 2017/0098385 to Martucci et al. ("Martucci") and further in view of U.S. Patent App. Pub. No. 2012/0041779 to Boroczky et al. ("Boroczky").
Regarding claims 5, 12, and 19, Allen does not explicitly disclose:
wherein the output from the machine learning model is based on a respective similarity between a respective patient of the patients and the first patient.
However, Boroczky teaches that it was known in the clinical information analysis art at the time of filing to include: 
wherein the output from the machine learning model is based on a respective similarity between a respective patient of the patients and the first patient (see Fig. 6 and [55], in operation 110, the clinical decision support (CDS) system use similarity metric to quantify similarity of current patient respective to each patient in the cohort group (patient case grouping 32)) in order to provide a better clinical analysis/prediction system based on similar patients’ data (see [4]-[6] of Boroczky).

Regarding claims 6, 13, and 20, Allen does not explicitly disclose:
wherein the respective similarity is based on the one or more attributes of the first patient and one or more attributes of the respective patient of the patients.
However, Boroczky teaches that it was known in the clinical information analysis art at the time of filing to include: 
wherein the respective similarity is based on the one or more attributes of the first patient and one or more attributes of the respective patient of the patients (see [55] and Fig. 6, current patient’s features and case grouping (cohort) patients’ features are compared to determine the similarity by calculating similarity metric in operation 104 and 110) in order to provide a better clinical analysis/prediction system based on similar patients’ data (see [4]-[6] of Boroczky).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical information analysis before the effective filing date of the claimed invention to modify the system of Allen in view of Teverovskiy to include wherein the respective similarity is based on the one or more attributes of the first patient and one or more attributes of the respective patient of the patients as taught by Boroczky in order to provide a better clinical analysis/prediction system based on similar patients’ data.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686                  

/BETH V BOSWELL/Supervisor, TC 3600